DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present application No. 16/336,763 filed 03/26/2019.

Information Disclosure Statement
The information disclosure statements filed 03/26/2019, 02/21/2020, 01/04/2021 and 02/09/2021 have been submitted for consideration by the Office. They have been placed in the application file and the information referred to therein have been considered.

Allowable Subject Matter
Claims 1-12 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a ; A device comprising: an assembly of components including a first component and a second component, the first component and the second component being housing components of the device; a fixing member adapted to fix the first component to the second component, wherein the fixing member comprises a section deformable by thermal radiation such that the first component is releasable from the second component upon deformation of said section; and a circuit arrangement arranged to deliver the thermal radiation to the section.
          Therefore, claim 1 and its dependent claims 2-11 are allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 12 with the allowable feature being; A method of disassembling a device, wherein the device comprises: an assembly of components including a first component and a second component, the first component and the second component being housing components of the device;
a fixing member adapted to fix the first component to the second component, wherein the fixing member comprises a section deformable by thermal radiation such that the first component is releasable from the second component upon deformation of said section; and a circuit arrangement arranged to deliver the thermal radiation to the section, wherein the method comprises the steps of:
delivering thermal radiation to said section by the circuit arrangement thereby causing the section to deform; and releasing the second component from the first component.
          Therefore, claim 12 is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SHERMAN NG/Primary Examiner, Art Unit 2847